DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ response of 6/22/2021 has been considered and entered in the record. Claims 21-28 are rejoined in view of Applicants’ amendment and arguments. Claims 1-8 and 21-32 are under consideration. Claims 5-7 are objected to, but would allowable if written in independent form. Claims 21-28 are allowable. The rejection of Claims 1-4, 8 and 29-32 are maintained for the reasons of record. Applicants’ arguments have been considered, but are not persuasive for the reasons as discussed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 4, 8 and 29-32  are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2017/0365555) in view of Wu et al (US 10,014,185) for the reasons of record.
	With respect to Claim 1, Choi et al discloses a method comprising: etching a dielectric layer (Figure 12, 138) to form a trench (Figure 12, 140) in the dielectric layer; depositing a metal layer (Figure 13, 142 and paragraph 99)  extending into the trench; performing a nitradation process (paragraph 111) on the metal layer to convert an upper portion of the metal layer into a metal nitride layer (Figure 16, 143a and corresponding text); forming a metal oxynitride layer (paragraph 119, Figure 17, 148 and corresponding text); and filling a metallic material into the trench using a bottom up deposition process to form a contact plug (Figure 18, 152 and corresponding text; and paragraphs 125-126).
	However, Choi et al does not disclose “performing an oxidation process on the metal nitride layer to form a metal oxynitride layer; removing the metal oxynitride layer” as required by the Claims at hand.
	Wu et al discloses  performing an oxidation process on the metal nitride layer to form a metal oxynitride layer; and removing the metal oxynitride layer, and its known benefit of obtaining a metal 
	It would have been obvious to one of ordinary skill in the art to oxidize the metal nitride and then remove the oxynitride in the process of Choi et al, for its known benefit in the art of obtaining a metal nitride layer of the desired size as disclosed by Wu et al. The use of a known process, for its known benefit, obtaining a metal nitride layer of desired  thickness, would have been prima facie obvious to one of ordinary skill in the art. 
With respect to Claim 2, Choi et al disclose a source/drain region (Figure 12, 120 and corresponding text; and paragraphs 3, 29, 86 and 96) under the dielectric layer is revealed after the trench is formed.
	With respect to Claim 3, Choi et al disclose after the nitridation process and before the oxidation process, performing an annealing process to react a lower portion of the metal layer with the source/drain region to form a silicide region. See paragraphs 105-107.
	With respect to Claim 4, Choi et al in view of Wu et al suggest “wherein after the metal oxynitride layer is removed, a bottom portion of the metal nitride layer remains at a bottom of the trench”. See Figure 16, 143a of Choi et al.
	With respect to Claim 8, and the limitation “wherein the removing the metal oxynitride layer and the filling the metallic material are in-situ performed in the same vacuum environment”, the Examiner takes Official Notice that it is notoriously well known in the semiconductor art to perform etching and deposition processes in–situ and in the same vacuum environment.
	With respect to Claim 29, Claim 29 is rejected for the reasons as discussed above with respect to Claim 1. Moreover, with respect to the limitation “ a first portion of the metal layer at a bottom of the trench has a first thickness, and a second portion of the metal layer in the trench and on a sidewall of the dielectric layer has a second thickness smaller than the first thickness”, Choi et al discloses the use of 
	It would have been prima facie obvious to one of ordinary skill in the art, before the effective date of the invention, to form a thicker layer on the bottom, as Choi et al discloses an uneven discontinuous layer which must be present on the bottom of the trench. Moreover, the determination of the relative thickness would  be within the level of the art as a matter of optimization. See In re Antonie, 195 USPQ 6 (CCPA 1977).
	With respect to Claim 30, Choi et al in view of Wu et al suggest “wherein after the oxidation process, a bottom portion of the metal nitride layer remains at a bottom of the trench”. See Figure 16, 143a of Choi et al.
	With respect to Claim 31 Choi et al discloses “wherein the metallic material is selectively grown from the bottom part of the metal nitride layer. See paragraph 125, CVD or ALD. 
	With respect to Claim 32, Wu et al disclose the oxidation process is performed with plasma. See column 3, lines 1-10.
				Response to Applicants’ Arguments
	With respect to Claim 1, Applicants argue that nothing in Choi et al teaches the bottom-up formation of a contact plug. The Examiner maintains that Choi  et al discloses a CVD process in paragraphs 124-128, which is cited in Applicants’ Specification as a type of bottom-up deposition process.
	With respect to Claim 4, Applicants argue that it “cannot be concluded that if Wu is combined with Choi et al, the metal nitride 143a of Choi can still remain”. The Examiner maintains  that Wu discloses obtaining a metal nitride of desired thickness in columns 3-5, and Choi et al disclose that the metal nitride remains. Therefore, it would be obvious to a practitioner in the art that the metal nitride remains. 

	With respect to Claim 29, Applicants argue that Choi et al fail to disclose the second portion of the metal layer “in the trench and on a sidewall of the dielectric layer”. The Examiner respectfully disagrees. Portions on the outer edges contact the sidewall of dielectric layer 128 and are in the trench. Other portions are in the trench and do not contact the sidewall. Choi discloses the layer is discontinuous and has poor step coverage, as discussed in the previous Office action. 
	With respect to Claim 30, Claim 30 is similar to Claim 4, and is rejected for the reasons as discussed above with respect to Claim 4.
Allowable Subject Matter
Claims 21-28 are allowed.
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AGG
September 13, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812